DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Acknowledgement is made that this application is a CON of 16/863,594 and a CIP of 15/853,391.
Drawings
The drawings have not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the drawings. The Examiner suggests reviewing the parent application ‘391 (and any other continuations thereof) for previously made suggestions for corrections to drawings previously presented to the Examiner therein; likewise, the Examiner suggests reviewing any other related/associated applications (such as ‘594) for drawing correction suggestions therein as examination thereof becomes available to the Applicant.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
Specification
 The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which Applicant may become aware in the specification. Similar to the suggestions pertaining to the drawings above, the Examiner likewise suggests that Applicant review any suggestions for corrections made in related/associated applications.
Claim Objections
Claim(s) 6-13 is/are objected to because of the following informalities:  
As to claim 6 & 9-10,
 the Examiner objects to the change in nomenclature, the Examiner suggesting consistency in nomenclature, specifically “inspection visualization circuit”.
Dependent claim(s) of objected to claim(s) is/are likewise objected to. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-11 and 14-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant cited Skrinde (US 20120215348 A1; hereafter “Skrinde”).

Regarding independent claim 1,
 
 Skrinde teaches an apparatus (distributed control having control system hardware and operating environment) for providing an interactive inspection map  (e.g., an interactive, virtual, 3D portrayal of the inspection with overlays and comparisons) of an inspection surface (inspected work surface; see exemplary inspected surface of pipe in fig. 7) inspected by an inspection 
an inspection visualization circuit (portion of distributed control having control system hardware and operating environment for visualizing inspection data) structured to provide an inspection map to a user device (user device with interface; see, fig. 19, interface 1912; see also fig. 20 computer 2002 as well as remote computer 2028; see also fig. 18 Central Control Unit CCU 1801 comprising a computer and an operator interface for remote control) in response to inspection data (inspection data from robotic sensors) provided by a plurality of sensors (SROV sensors) operationally coupled to an inspection robot (SROV) operating on an inspection surface (inspected work surface; see exemplary inspected surface of pipe in fig. 7) (Title " Submersible Robotically Operable Vehicle System For Infrastructure Maintenance And Inspection”; [0001] “invention may be applied to a broad range of robotic and ROV technologies and a wide variety of work surfaces (typically a constructed surface)”), wherein the inspection map corresponds to at least a portion of the inspection surface (inspected work surface) (Abstract “apparatus merges diverse disciplines to effect inspecting, cleaning, treating, repairing”; [0075] “the SROV resolves these limitations (FIG. 6) in its ability to conduct, integrate and model a simultaneous multiplicity of sensor-based techniques. A collection of sensors can effectively form an envelope around the SROV (660 and 670), enabling the operator to be presented with a multi-faceted view and understanding of the `before and after" of work processes performance. This includes a detailed analysis of remediation performance, and resultant surface and subsurface conditions. Any new sensor can be added with the sensor's designer”); [0158]-[0159] provides an extensive list of sensors ultra sonic”, “imaging”, & “temperature” sensors, [0073] “analyze status signals from the SROV”; see also reference claim 10 “means for receiving any status report; means for storing any received status report; and, means for reviewing any set of received and stored status reports with a controllable time element allowing the review to be independent of the temporal linkage of the reports within that set”; Background “The Need” and “An Industry Example” [0004]-[0005] “fouling and “deterioration”; [0001] “solid debris, sludge, attached living organisms, damaged portions of the infrastructure”; [0075]; [0117] “automated remediation for any of the following: interior infrastructure surfaces as characterized by size, geometry, and irregularities (e.g., curves, slopes, angles, or protrusions); exterior infrastructure surfaces; a variety of types and amounts of fouling”; [0180] “inspection data used to identify obstacles, irregularities, fouling, and obstructions”; [0181] “detecting and working around types of obstacles or irregularities, autonomous pre-remediation and post-remediation inspection, and so on”; [0193] “fouling, debris, or obstacles”);
a user interaction circuit (portion of distributed control having control system hardware and operating environment for interacting with user) structured to interpret a user focus value from the user device (user device with interface) ([0195] “interface (1912) for operators to interact with the software system, including output (e.g., video display, audio, optics, speech generation, haptics, etc.) and input (e.g., mouse and keyboard, touch, voice recognition, accelerometric, pressure, etc.)”; [0117] “enable real-time, real-world coordination between operating model and real world conditions of both environment and that module itself”; [0169] “through input devices such as a keyboard (2018) or a pointing device (2020). The keyboard permits entry of textual information into computer, as known within the art, and embodiments are not limited to any particular type of keyboard. The pointing device permits the control of the screen pointer provided by a graphical user interface (GUI) of operating systems” and “Other input devices (not shown) can include a microphone, joystick, game pad, gesture-recognition or expression recognition devices, or the like”; [0172] “The computer can be operated using at least one operating system to provide a graphical user interface (GUI) including a user-controllable pointer. The computer can have at least one web browser application program executing within at least one operating system, to permit users of the computer to access an intranet, extranet or Internet”; [0174]-[0176] operator interface, override and control; [0183] “The operator interface of the  virtual, three-dimensional portrayal of the work area, the SROV as configured, and activities of the SROV, combining pre-loaded submerged infrastructure data with sensor data from the SROV during operation. For example, a previously acquired and loaded visual image of the work area may be overlaid with schematics, plots, and identification of obstacles, deviations, or other data. This data may be acquired, for example, by separate inspection or by the SROV during operation. Optionally, a representation or image (e.g., previously recorded, acquired from a camera, simulated, etc.) of the SROV may be incorporated to show its position, orientation, and movements with respect to the work area. Preferably, the operator may change perspectives and viewing angles, zoom in and out, directly test the operating conditions using a `haptic` interface to verify the feasibility and/or safety of a Tool's operation, and control other viewing or display options so as to optimize monitoring, interaction, and control. This method eliminates the "operator blindness"”; [0184] “During operation, the CCU records Operator Instructions (Sensor Data (both from the SROV and from the MP) , and correlates it with the Solution Patterns being used. Performance, unanticipated events, and errors are analyzed in real-time and corrective actions taken, either autonomously or under operator control”; [0138] “sensors oriented to general operations and navigation and that may include sensors to detect orientation (e.g., lateral and longitudinal trim, depth, etc.), tilt (e.g., pitch, yaw, or roll), position (e.g., external references, transit, natural landmarks, or artificial landmarks from which SROV position may be computed relative to a map)”; [0158] “Inspection activities may include real-time before and after sensing of work process performance, resultant surface finish and sub-surface structural condition, or the environment mapping to support navigation, orientation, and positioning”; [0198] “The Planning Subsystem (1950) receives sensor data and status, detects obstacles and other deviations from anticipated surface and infrastructure conditions (using, for example, maps, obstacle detection, and obstacle avoidance methods well-known to in the arts pertaining to robotics), develops plans (i.e., positioning and orientation commands necessary to negotiate the deviation and achieve the navigation goal using methods well-known to in the arts pertaining to robotics), and sends (1952) plans and information describing detected deviations to other subsystems”; [0225] “navigation, mapping or control”; [0183], [0195] “overlaid”; Abstract “but manual override and remote control is provided to overcome unanticipated limitations”; [0001] “manual ( human-guided)”; [0065] “range of human involvement where human operation can be changed during the SROV's deployment to any state from completely absent to remote to `immediately present` and in control through the MII. A human can, but need not necessarily, operate the SROV”; [0073] “plan, manage, and override autonomous SROV activities, provide means for operator-initiated control, and to monitor, respond to, present, display, record, and analyze status signals from the SROV or SROVs”; [0101] “conscious and intelligent human control open at all levels”; [0102] “provide operator-initiated control”; [0104] “remote control”; [0117], [0162] “personnel can easily configure SROV modules”; [0186] “remote control means”; [0188] “Interfaces for operator input and output”; [0192] “application can detect (i.e., perceive, sense or compute) a situation and react appropriately (e.g., providing the information to a user, automatically correcting a detected problem, or otherwise responding”; [0223] “continuous feedback and control reflecting current factors whether such is effected autonomously or under real-time human direction”);
an action request circuit structured (portion of distributed control having control system hardware and operating environment for determining action in response to user interaction with interface) to determine an action in response to the user focus value (see citations above; exemplary noting therefrom user control of viewing and/or display options, user requests & control response to change perspectives & viewing angles and/to zoom in/out from mouse/keyboard clicks and/or gestures, operator-initiated control  for presenting/displaying sensor signals/analysis, and which enables plans, navigation, positioning/configuration, and/or other actions of SROV such as inspecting, cleaning, repairing, etc.); and
wherein the inspection visualization circuit (portion of distributed control having control system hardware and operating environment for visualizing inspection data) is further structured to update the inspection map in response to the determined action (see citations above; exemplary noting showing spatial and/or temporally linked status reports, combining/overlaying other data such as blueprints/schematics, zooming, changing visual angle/perspective, showing sensor analysis, testing, loading previous images, before/after comparisons, etc.).
The Examiner notes with respect to the above teachings being shown in different figures, that while the reference does not expressly show all of the above claimed features clearly in a single depicted embodiment as a single figure, either one of ordinary skill in the art would at once envisaged the
 combination from the generic teachings thereof and/or specific possible choices of the structural 
 thereof, or, in the alternative, it at least would have been obvious to one of ordinary skill in the art before
 the effective filing date of the claimed invention to nevertheless so combine the above features for the
 purpose and combinations as proposed by said reference and as analyzed by the Examiner
 including the citations and/or Examiner comments provided above in reference to the claimed features.
 Pertinently, the Examiner further notes that "Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness", see Boston Scientific Scimed, Inc. v. Cordis Corp., 554 F.3d 982, 991 (Fed. Cir. 2009). More particularly, it is Examiner’s position that it would have been obvious to one of ordinary skill in the art before
 the effective filing date of the claimed invention to combine the various embodied configurations of Skrinde for the motivations of usefulness as put forth by Skrinde and further emphasizing that the field of Skrinde’s invention is to an apparatus incorporating a plurality of interchangeable and interconnected modules and a plurality of interchangeable tools, intelligent closed-loop sensing and control, coordination, synchronization and optimization of simultaneous activities performed by a plurality of attachments, and autonomous detection and avoidance of obstacles and other deviations by articulated attachments (see Field of Invention; see also [0238]), and that the combination of the above noted features is directed to enabling said reconfigurability and thus contributing to the full potential and usefulness of Skrinde’s invention. 
The Examiner additionally notes that while a distributed circuit computing resource meets a broad—yet reasonable—interpretation in view of the disclosure, Skrinde does not expressly state wherein the circuitry are distinct circuits.
However, the Examiner further notes that it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179 (BPAI. 1969), and that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art, Howard v. Detroit Stove Works, 150 U.S. 164 (1893); see also In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965), and MPEP 2144.04 (V)(B). In the present case, only ordinary skill in the art is required to reallocate control operations to specialized circuitry components of a controller as convenient, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to so allocate with the 

Regarding claim 2, which depends on claim 1,
 
 Skrinde teaches wherein the inspection map further comprises position-based inspection data (SROV position-based inspection data) corresponding to the at least a portion of the inspection surface (inspected work surface) (see previous citations; further noting [0076] “feedback of positioning, movement”; [0118] “Track Tool could have intelligence and sensors focusing on position, location, energy usage, internal temperature, drive tread motion, and pressure”; [0120] “Sensors respond with feedback of positioning, movement and other environmental results to provide a complete, closed-loop; [0121] “rotary positioning (i.e., radial orientation)” and “accurate radial and rotary positioning”; [0128] “includes a positioning sensor to indicate the position of travel” and “sensor arrays as required to instrument articulation issues (e.g., speed, acceleration”; [0132] “Sensors include any of the set of possible internal-to-the-module sensors (e.g., position, orientation, speed, electronic resistance, magnetic, accelerometric, force, pressure or chemical differentiation, angular deflection, haptic, self-check diagnostics, and other conditions)”; [0138] “sensors oriented to general operations and navigation and that may include sensors to detect orientation (e.g., lateral and longitudinal trim, depth, etc.), tilt (e.g., pitch, yaw, or roll), position (e.g., external references, transit, natural landmarks, or artificial landmarks from which SROV position may be computed relative to a map)”; [0143] “Position and orientation, both localized and global, of the rotating frame may be sensed via the Bus and on-board sensors for the Shoulder Module or a specific sub-portion pertinent to a specific sensor”; [0158] “Inspection activities may include real-time before and after sensing of work process performance, resultant surface finish and sub-surface structural condition, or the environment mapping to support navigation, orientation, and positioning”; [0177] “and monitors SROV parameters (e.g., position, travel, routing through the conduit, etc.); and navigates the SROV”; [0183] “Optionally, a representation or image (e.g., previously recorded, acquired from a camera, simulated, etc.) of the SROV may be incorporated to show its position, orientation, and movements with respect to the work area” and “views of SROV position and orientation”; [0187] “aggregates current real-world status data (returned by sensors (e.g., joint assembly, motion, positioning, and inspection record of the insertion and transit of the SROV and its current position”; [0199] “The Navigation Subsystem (1960) receives signals and data relevant to SROV position and orientation, interprets those signals, determines SROV position and orientation, and forwards this information (1962) to other subsystems”; [0200] Positioning Subsystem; [0206] “sensors that provide measures of payout, position, operating, and health status”; [0225] “Other embodiments may utilize additional methods and means for determining position, including satellite or other global positioning frameworks, sonic, acoustic, laser telemetry, or any other practicable means that can provide positional data for the purposes of navigation, mapping or control”).

Regarding independent claim 14,
 
 Skrinde teaches a method for providing an interactive inspection map of an inspection surface (inspected work surface) inspected by an inspection robot (SROV) (Title), the method comprising (see figs. 18-20 for control hardware and software details; see fig. 6 for exemplary robot configuration; [0086]; [0202]; [0069]; [0070]; [0118]-[0133] “Module Intelligence and Instrumentation” details; [0168]-[0173] “Control System Hardware and Operating Environment” details; Examiner notes that further citation specifics were previously provided for independent claim 1 and claim 2 and likewise are applicable to the thrust hereof):
providing an inspection map (e.g., an interactive, virtual, 3D portrayal of the inspection with overlays and comparisons) to a user device (user device with interface; see fig. 19, interface 1912; see also fig. 20 computer 2002 as well as remote computer 2028; see also fig. 18 Central Control Unit CCU 1801 comprising a computer and an operator interface for remote control) (inspection via robotic sensor for providing inspection data) (Title; [0001]; [0075]; [0158]-[0159]; [0073]; see also reference claim 10; [0004]-[0005]; [0001]; [0075]; [0117]; [0180]-[0181]; [0193]);
interpreting a user focus value (exemplary noting user control of viewing and/or display options, user requests & control response to change perspectives & viewing angles and/to zoom in/out from mouse/keyboard clicks and/or gestures, operator-initiated control for presenting/displaying sensor signals/analysis, and which enables plans, navigation, positioning/configuration, and/or other actions of SROV such as inspecting, cleaning, repairing, etc.);

updating (via circuitry of control system) the inspection map in response to the determined action (exemplary noting showing spatial and/or temporally linked status reports, combining/overlaying other data such as blueprints/schematics, zooming, changing visual angle/perspective, showing sensor analysis, testing, loading previous images, before/after comparisons, etc.), the inspection map including positioned-based inspection data (inspection data from robotic sensors) of the inspection surface (inspected work surface); and
providing (via the user interface) the updated inspection map (see claim 1 analysis for additional citation details: [0195]; [0117]; [0169]; [0172]; [0174]-[0176]; [0183]; [0184]; [0138]; [0158]; [0198]; [0183], [0195]; Abstract; [0001]; [0065]; [0073]; [0101]; [0104]; [0117], [0162]; [0186]; [0188]; [0192]; [0223]. Position-based inspection data citations details can be found in previous analysis provided for claim 2: [0076]; [0118]; [0120]; [0121]; [0128]; [0132]; [0138]; [0143]; [0158]; [0177]; [0183]; [0187]; [0198]; [0199]; [0200]; [0206]; [0225]).
The Examiner notes with respect to the above teachings being shown in different figures, that while the reference does not expressly show all of the above claimed features clearly in a single depicted embodiment as a single figure, either one of ordinary skill in the art would at once envisaged the
 combination from the generic teachings thereof and/or specific possible choices of the structural components
 thereof, or, in the alternative, it at least would have been obvious to one of ordinary skill in the art before
 the effective filing date of the claimed invention to nevertheless so combine the above features for the
 purpose and combinations as proposed by said reference and as analyzed by the Examiner
 including the citations and/or Examiner comments provided above in reference to the claimed features.
 Pertinently, the Examiner further notes that "Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness", see Boston Scientific Scimed, Inc. v. Cordis Corp., 554 F.3d 982, 991 (Fed. Cir. 2009). More particularly, it is Examiner’s position that it would have been obvious to one of ordinary skill in the art before
 the effective filing date of the claimed invention to combine the various embodied configurations of Skrinde for the motivations of usefulness as put forth by Skrinde and further emphasizing that the field of Skrinde’s invention is to an apparatus interchangeable and interconnected modules and a plurality of interchangeable tools, intelligent closed-loop sensing and control, coordination, synchronization and optimization of simultaneous activities performed by a plurality of attachments, and autonomous detection and avoidance of obstacles and other deviations by articulated attachments (see Field of Invention; see also [0238]), and that the combination of the above noted features is directed to enabling said reconfigurability and thus contributing to the full potential and usefulness of Skrinde’s invention. 

Regarding claim 3, which depends on claim 1,
 
 Skrinde teaches wherein the inspection map (e.g., an interactive, virtual, 3D portrayal of the inspection with overlays; see previous citations for details) further comprises a distinct visualization property for each of at least two inspection dimensions ([0106] [0116], [0118], [0159], [0001], [0180], [0183], [0006], [0131], [0153], ([0011], [0076], [0117], & [0011], see claim 4 analysis for elaboration of citations for particular claimed exemplary inspection dimensions; [0169], [0183], [0195], [0183], [0195], see claim 5 analysis for elaboration of citations for particular claimed exemplary visualization properties). 

Regarding claim 5, which depends on claim 3,
 
 Skrinde teaches wherein each distinct visualization property includes at least one of ([0169] “A user enters commands and information into the computer through input devices such as a keyboard (2018) or a pointing device (2020)” and “graphical user interface” and “systems such as versions of Microsoft WindowsTM”; [0183] “visual image of the work area may be overlaid with schematics, plots, and identification of obstacles, deviations, or other data”; [0195] ‘overlaid” and “display of the difference between planned, current, and past conditions”; see reference claim 10 “controllable time element”; [0183] “a representation or image (e.g., previously recorded, acquired from a camera, simulated, etc.) of the SROV may be incorporated to show its position, orientation, and movements with respect to the work area” and “accurate remote visual experience of the operation, enhanced by various simulated views of SROV position and orientation, and direct measures of work progress. Monitoring of SROV internal status via sensors (limited self-awareness') permits comparison to the planned goals of the current tasking, enabling adaptive response to changed conditions whether of infrastructure or SROV” and “visual image of the work area may be overlaid with schematics, plots, and identification of obstacles, deviations, or other data”; [0195] “provide real-time display of the SROV and its environment. Images (e.g., visual, sonar, ultrasonic, thermal, etc.) from sensors or previously recorded still images may be overlaid with blueprints, schematics, computer generated images or renderings (e.g., of fouling, debris, or obstacles), and supplemented with other sensor data”):
numeric values (Examiner notes the numeric values from being at once so envisaged from at least the following: that a conventional keyboard input into a conventional operating system such as Microsoft Windows would include numbers such as 1, 2, or 3; that plots of data would comprise numeric values; that a display of a mathematical difference would comprise numeric values);
shading values (Examiner notes that shading is at once so envisaged from camera representations, noting that shading is associated with a difference in image brightness);
transparency values (Examiner notes that transparency is at once so envisaged from the overlaying of data, noting that if the overlay had no transparency, the overlay would block view of the under-image);
pattern values ([0184] “sensor data patterns”; [0181] “Solution Patterns”);
a tool-tip value (silent, though the Examiner notes as an aside and generally related thereto that conventional operating systems such as Microsoft Windows includes tool-tip indicators);
color values (Examiner notes that color is at once so envisaged from at least camera representations, and further notes that the utilization of color is a conventionally expected feature, including that conventional operating systems such as Microsoft Windows visually displays data in color); and
hatching values (Examiner notes that hatching is at once so envisaged from at least blueprints which conventionally is inclusive of hatching).

Regarding claim 15, which depends on claim 14,
 
 Skrinde teaches (see analysis of claim 3 for details of citations) wherein updating an inspection map comprises:
linking at least two inspection dimensions of the positioned-based inspection data (inspection data from robotic sensors) to at least two visualization properties of the inspection map ([0106], [0116], 

Regarding claim 4 and claim 16, where claim 4 depends on claim 3 and where claim 16 depends on claim 15,
 
 Skrinde teaches (language of claim 4) wherein each of the at least two inspection dimensions includes at least two of and likewise teaches (language of claim 16) wherein the at least two inspection dimensions are selected from a list of dimensions consisting of:
a temperature of the inspection surface (inspected work surface) ([0106] “sensors are embedded into all modules to track external (e.g., temperature”; [0116] “environmental information such as temperature”; [0118] “ Debris Removal Tool might have intelligence and sensors focusing on spin, resistance, temperatures, pressure, and surface conductivity”; [0159] “temperature”); 
a coating type of the inspection surface (inspected work surface) (broad yet reasonable interpretation: [0001] “sludge, attached living organisms”; [0180] “inspection data used to identify obstacles, irregularities, fouling, and obstructions”; [0193] “fouling, debris, or obstacles”. Examiner further notes in a more narrow interpretation, Skrinde implicitly so teaches in that the robot is able to identify and automatically perform operations dependent on the coating type including scraping, repairing, welding, etc.); 
a color of the inspection surface (inspected work surface) ([0183] ““a representation or image (e.g., previously recorded, acquired from a camera, simulated, etc.) of the SROV may be incorporated to show its position, orientation, and movements with respect to the work area” and “accurate remote visual experience of the operation, enhanced by various simulated views of SROV position and orientation, and direct measures of work progress. Monitoring of SROV internal status via sensors (limited self-awareness') permits comparison to the planned goals of the current tasking”; Examiner notes that color is at once so envisaged from at least camera representations, and further notes that the utilization of color is a conventionally expected feature, including that conventional operating systems such as Microsoft Windows visually displays data in color); 
rough surface of fouling”; [0131] “grinders”; [0153] “polishing”); 
an obstacle density of the inspection surface (inspected work surface) ([0011] “During removal, varying thicknesses and densities must be detected and proper corrections made to the rate of axial transit through the conduit, the "bite" of the debris removal mechanisms, and debris recovery processing rates”); 
a radius of curvature of the inspection surface (inspected work surface) ([0076] “position Tools in contour with changing surface angles or conditions”; [0117] “ irregularities (e.g., curves, slopes, angles, or protrusions)”); and 
a thickness of the inspection surface (inspected work surface) ([0011] “During removal, varying thicknesses and densities must be detected and proper corrections made to the rate of axial transit through the conduit, the "bite" of the debris removal mechanisms, and debris recovery processing rates”). 

Regarding claim 6, which depends on claim 1,
 
 Skrinde taches wherein: the user focus value (see previous citations; exemplary noting therefrom user control of viewing and/or display options, user requests & control response to change perspectives & viewing angles and/to zoom in/out from mouse/keyboard clicks and/or gestures, operator-initiated control  for presenting/displaying sensor signals/analysis, and which enables plans, navigation, positioning/configuration, and/or other actions of SROV such as inspecting, cleaning, repairing, etc.) further comprises a time value; and
wherein the inspection visualization circuit (portion of distributed control having control system hardware and operating environment for visualizing inspection data) is further structured to update the inspection map in response to the time value ([0075] “enabling the operator to be presented with a multi-faceted view and understanding of the `before and after" of work processes performance”; [0116] “history”;  [0158] Inspection activities may include real-time before and after sensing of work process performance, resultant surface finish and sub-surface structural condition, or the environment mapping to support navigation, orientation, and positioning”;  reference claim 10 “means for receiving any status report; means for storing any received status report; and, means for reviewing any set of received and stored status reports with a controllable time element allowing the review to be independent of the temporal linkage of the reports within that set”; [0183] overlaying previously acquired data; [0184] “Performance, unanticipated events, and errors are analyzed in real-time”; [0190]-[0192] term “real-time” explanation; [0194] “storage and retrieval (e.g., infrastructure specifications, work processes, Solution Patterns, configurations, sensor data, histories, etc.)”; [0195] “provide real-time display of the SROV and its environment. Images (e.g., visual, sonar, ultrasonic, thermal, etc.) from sensors or previously recorded still images may be overlaid” and “allow the display of the difference between planned, current, and past condition”; [0196] “maintains a history of data”;  [0220] “state record” including “sensory records for retrieval after a shutdown” and “allow post-incident review”; [0223] “continuous feedback and control reflecting current factors whether such is effected autonomously or under real-time human direction”).

Regarding claim 7, which depends on claim 6,
 
 Skrinde teaches (see previous citations, especially of claim 6) wherein the time value is selected from a list of time values consisting of:
a specified time value (Examiner notes at once envisaged from selecting historical/past/current data, selection of time for comparison of before/after, and/or for specific retrieval of status reports, including by use of controllable time element; [0075] “before and after”; reference claim 10 “controllable time element”; [0195] “display of the difference between planned, current, and past condition” and “simulation);
a specified time range (see above citations and analysis, Examiner additionally notes that ranges of time are at once envisaged for displaying sensor data of events such as for unanticipated events/errors, including visualization of recorded video, and/or for simulation(s); [0158]-[0159] “video”; [0075] “capability of simultaneous video and sensor recordings for later laboratory analysis”); 
a specified inspection event identifier (see above citations and analysis, the Examiner additionally noting specification of inspection event identifier is at once envisaged from before event to after event comparisons, measurements/comparisons of work progress to planned goals, wherein the event may exemplary be an inspection/maintenance/repair/cleaning/ and/or treating event(s); [0183] “measures of work progress” and “comparison to the planned goals of the current tasking, enabling adaptive response 
a trajectory of an inspection dimension over time (see above citations and analysis, the Examiner additionally noting that trajectories over time can once be envisaged from the operator use of planning subsystems including for planned goals, use of simulations, and comparisons of such goals and progress including to present task, and further including analysis of performance, unanticipated events, and/or errors so that operator controlled corrective actions can be taken;  [0198] “Planning Subsystem”; [0183] “measures of work progress” and “comparison to the planned goals of the current tasking”; [0181] Solution Patterns may be combined, possibly with custom programming or live operator instructions, to form a complete work plan as needed to accomplish a particular remediation”; [0184] “records Operator Instructions (Sensor Data (both from the SROV and from the MP), and correlates it with the Solution Patterns being used. Performance, unanticipated events, and errors are analyzed in real-time and corrective actions taken, either autonomously or under operator control”); and
a specified inspection identifier (see above citations and analysis, the Examiner additionally noting that specified inspection identifiers are at once envisaged from comparison of before/after work, the Examiner further noting that the sensor data is positionally linked, that the sensor data may be overlaid with other known data, and that plans & solutions including of unanticipated events/errors are analyzed and/or corrected under operator control; [0158] “ Inspection activities may include real-time before and after sensing of work process performance, resultant surface finish and sub-surface structural condition”; [0180] “the physical layout and geometry of the submerged infrastructure may be captured using blueprints or their electronic equivalent, and inspection data used to identify obstacles, irregularities, fouling, and obstructions. From this information, simulation facilities are used to develop the SROV configuration requirements and a work plan”; [0225] “means for determining position, including satellite or other global positioning frameworks, sonic, acoustic, laser telemetry, or any other practicable means that can provide positional data for the purposes of navigation, mapping or control”).

Regarding claim 8, which depends on claim 6,
 
 Skrinde teaches (see previous citations, especially of claim 6, and further noting that citations of claim 7 are also applicable to the thrust of this 
a previous inspection run (past/before), a predicted inspection run (planned/simulated) ([0075], [0158] “before and after”; reference claim 10 “controllable time element”; [0195] “display of the difference between planned, current, and past condition” and “simulation”; [0198] “Planning Subsystem”; [0184] operator controlled corrective actions), or an (appears to be silent and/or not presently addressed) interpolation between two inspection runs.  

Regarding claim 9, which depends on claim 6,
 
 
 Skrinde teaches wherein the inspection visualization circuit (portion of distributed control having control system hardware and operating environment for visualizing inspection data) is further structured to update the inspection map by providing a plurality of display frames of the inspection map, each of the plurality of display frames corresponding to at least one period (past, present, planned/simulated) of the time value ([0158] “ Inspection activities may include real-time before and after sensing of work process performance, resultant surface finish and sub-surface structural condition”; [0183] “visual image of the work area may be overlaid with schematics, plots, and identification of obstacles, deviations, or other data” and “representation or image (e.g., previously recorded, acquired from a camera, simulated, etc.) of the SROV may be incorporated to show its position, orientation, and movements with respect to the work area” and “various simulated views of SROV position and orientation, and direct measures of work progress. Monitoring of SROV internal status via sensors (limited self-awareness') permits comparison to the planned goals of the current tasking”; [0195] “provide real-time display of the SROV and its environment. Images (e.g., visual, sonar, ultrasonic, thermal, etc.) from sensors or previously recorded still images may be overlaid with blueprints, schematics, computer generated images or renderings (e.g., of fouling, debris, or obstacles), and supplemented with other sensor data” and “display of the difference between planned, current, and past conditions”; reference claim 10 “means for receiving any status report; means for storing any received status report; and, means for reviewing any set of received and stored status reports with a controllable time element allowing the review to be independent of the temporal linkage of the reports within that set”).

Regarding claim 17, which depends on claim 14,
 
 Skrinde teaches (see also previous citations) wherein updating an inspection map comprises linking time data to the position-based inspection data (SROV position-based inspection data) ([0075]; [0116];  [0158];  reference claim 10; [0183]; [0184]; [0190]-[0192]; [0194]; [0195]; [0196]; [0220]; [0223], see claim 6 analysis of citations for details, see also claim 7 and 18 citations and analysis likewise noted as applicable to the thrust of the analysis).

Regarding claim 18, which depends on claim 17,
 
 Skrinde teaches (see previous citations, especially of claim 6-7 & 17 which are applicable to the thrust of this analysis) wherein the time data is for at least one of:
a past inspection (past/before) of the inspection surface (inspected work surface); and
a future (planned/simulated) inspection of the inspection surface (inspected work surface) ([0075], [0158] “before and after”; reference claim 10 “controllable time element”; [0195] “display of the difference between planned, current, and past condition” and “simulation”; [0198] “Planning Subsystem”; [0184] operator controlled corrective actions).

Regarding claim 19, which depends on claim 17,
 
 Skrinde teaches (see previous citations) wherein updating an inspection map comprises determining one or more display frames of the inspection map over one or more periods (past, present, planned/simulated) included in the time data ([0075], [0158] “before and after”; reference claim 10 “controllable time element”; [0195] “display of the difference between planned, current, and past condition” and “simulation”; [0198] “Planning Subsystem”; [0184] operator controlled corrective actions).

Regarding claim 10, which depends on claim 1,
 
 Skrinde teaches (see previous citations; the Examiner further noting that citations of claim 9 are also applicable to the thrust of this analysis) wherein: the inspection map includes a plurality of display layers ([0158] “Inspection activities may include real-time before and after sensing of work process performance, resultant surface finish and sub-surface structural condition”; [0183] “visual image of the work area may be overlaid with schematics, plots, and identification of obstacles, deviations, or other data” and “representation or image (e.g., previously recorded, acquired from a camera, simulated, etc.) of the SROV may be incorporated to show its position, orientation, and movements with respect to the work area” and “various simulated views of SROV position and orientation, and direct measures of work progress. Monitoring of SROV internal status via sensors (limited self-awareness') permits comparison to the planned goals of the current tasking”; [0195] “overlaid” and “display of the difference between planned, current, and past conditions”; reference claim 10 “controllable time element”); and
wherein the inspection visualization circuit (portion of distributed control having control system hardware and operating environment for visualizing inspection data) is further structured to update the inspection map (see previous citations; e.g., an interactive, virtual, 3D portrayal of the inspection with overlays and comparisons) by setting an activation state value (chosen overlay and/or comparison) of at least one of the plurality of display layers in response to the user focus value (for user focus value, see previous citations; exemplary noting therefrom user control of viewing and/or display options, user requests & control response to change perspectives & viewing angles and/to zoom in/out from mouse/keyboard clicks and/or gestures, operator-initiated control  for presenting/displaying sensor signals/analysis, and which enables plans, navigation, positioning/configuration, and/or other actions of SROV such as inspecting, cleaning, repairing, etc.) (exemplary emphasizing [0174]-[0176]; [0183]-[0184], additional details of citations found in at least the citations provided for independent claim, particularly for the inspection visualization circuit).

Regarding claim 20, which depends on claim 14,
 
 Skrinde teaches (see previous citations, especially noting that the thrust of the analysis of claim 10 is likewise applicable; see also citations of claim 9/21 which are also applicable to the thrust of this analysis) wherein updating an inspection map comprises setting an activation state value (chosen overlay, comparison, etc.) of at least one or more display layers ([0158]; [0183]; [0195]; reference claim 10; further exemplary emphasizing [0174]-[0176]; [0183]-[0184], additional details of citations found in at least the citations provided for independent claim 1, particularly for the inspection visualization circuit).

Regarding claim 11, which depends on claim 10,
 
 Skrinde teaches (see previous citations) wherein each of the plurality of display layers (overlays and/or comparison displays) is selected from a list of layers consisting of:
an inspection dimension layer ([0180] “inspection data”; [0181] “sensor data”);
a coating layer (broad yet reasonable interpretation: [0001] “sludge, attached living organisms”; [0180] “inspection data used to identify obstacles, irregularities, fouling, and obstructions”; [0193] “fouling, debris, or obstacles”. Examiner further notes in a more narrow interpretation, Skrinde implicitly so teaches in that the robot is able to identify and automatically perform operations dependent on the coating type including scraping, repairing, welding, etc.);
a part overlay layer ([0183] “overlaid with schematics, plots, and identification of obstacles, deviations, or other data”; [0195] “overlaid”);
a remaining life layer ([0077] “(including inspection, maintenance and repair) and is able to increase reach, range, and production levels as required to adequately service various infrastructure sizes, geometries, and irregularities”; [0105] “allows for repair”; [0106] “sensors are embedded into all modules to track external (e.g., temperature, pressure, electrical conductivity, chemical toxicity levels) and internal (e.g., connectivity, stress, accelerations) conditions” and “Each module is capable of `self-awareness` that can be communicated”; [0140] “implements software and hardware to automate failover to those components in event of a failure”; [0141] “The Failsafe Unit monitors signals and operational conditions via the Bus. It may be triggered in response to receipt of an explicit command or may be programmed to be triggered on a detection of wide variety of input signals, and predetermined or abnormal conditions such as power failure, component failure, loss of communication with the CU, etc.”; [0193] “Responsive to signals from the Interface Subsystem (1926 and 1928), it invokes the functions (1922) required for any design, simulation, and operation task. Other functions include storage and retrieval (e.g., infrastructure specifications, work processes, Solution Patterns, configurations, sensor data, histories, etc.), system functions (e.g., startup, shutdown, backup, recovery), system health check and monitoring, automated system failover and recovery, download (e.g., configurations, Solution Patterns, Control Templates), upload (e.g., status, configuration, sensor data)”; Examiner further notes that remaining life is inclusive of no life—failure);
cleaning, treating, repairing or otherwise maintaining”; [0116] “Solution Pattern currently being executed or scheduled”; [0181] “Solution Patterns may be combined, possibly with custom programming or live operator instructions, to form a complete work plan as needed to accomplish a particular remediation”); and
a planned downtime layer (Abstract “operation reduces facility downtime”; [0074] “completion of remediation, and to reduce required plant downtime”; [0001] “, the term "remediation" refers to any process of repair, rehabilitation, modification, decommissioning, or physical enhancement of that infrastructure, although typically it will refer to a remedying response to damage or undesired changes, irrespective of source”; [0183] “direct measures of work progress” and “comparison to the planned goals of the current tasking”; [0193] “complete record or "history" of every design, simulation, and operation task”; [0195] “simulation” and “display of the difference between planned, current, and past condition, thus allowing progress of any task to be more accurately”; [0184] “under operator control”; the Examiner notes that it is at once envisaged that for a simulated and/or planned remediation having direct measures of the real-time work progress with a complete record of the tasks for the complete work plan and which is a planned solution designed with the goal to reduce downtime would so include a downtime progress metric for the operator in control).
Furthermore with regards to the planned downtime layer, it nevertheless, or in the alternative, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to so combine a planned downtime layer under the operator’s control for expected and conventional purpose of providing a measurement of planned downtime useful for optimizing the work plan and analyzing the performance of the robot and solution pattern and enabling the operator to take corrective actions to timely accomplish a particular remediation thereby reducing costs for the plant/facility that is down for the remediation and/or for reducing costs/saving time for utilizing the SROV and labor costs, and/or for appropriate billing/cost analysis purposes.

Regarding claim 21, which depends on claim 20,
 
 Skrinde teaches (see previous citations) wherein the one or more display layers include at least one of:
an inspection dimension layer ([0180] “inspection data”; [0181] “sensor data”);

a part overlay layer ([0183] “overlaid with schematics, plots, and identification of obstacles, deviations, or other data”; [0195] “overlaid”);
a scheduled maintenance layer (Abstract “inspecting, cleaning, treating, repairing or otherwise maintaining”; [0116] “Solution Pattern currently being executed or scheduled”; [0181] “Solution Patterns may be combined, possibly with custom programming or live operator instructions, to form a complete work plan as needed to accomplish a particular remediation”); and
a planned downtime layer (Abstract “operation reduces facility downtime”; [0074] “completion of remediation, and to reduce required plant downtime”; [0001] “, the term "remediation" refers to any process of repair, rehabilitation, modification, decommissioning, or physical enhancement of that infrastructure, although typically it will refer to a remedying response to damage or undesired changes, irrespective of source”; [0183] “direct measures of work progress” and “comparison to the planned goals of the current tasking”; [0193] “complete record or "history" of every design, simulation, and operation task”; [0195] “simulation” and “display of the difference between planned, current, and past condition, thus allowing progress of any task to be more accurately”; [0184] “under operator control”; the Examiner notes that it is at once envisaged that for a simulated and/or planned remediation having direct measures of the real-time work progress with a complete record of the tasks for the complete work plan and which is a planned solution designed with the goal to reduce downtime would so include a downtime progress metric for the operator in control).

Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant cited Skrinde in view of newly cited Kim et al (US 20170221454 A1; hereafter “Kim”).
Regarding claim 12 and claim 13, where each depends on claim 10,
 
 Skrinde teaches (at once so envisaged; additional obviousness analysis follows) wherein at least one of the plurality of display reduces facility downtime”; [0074] “completion of remediation, and to reduce required plant downtime”; [0001] “the term "remediation" refers to any process of repair, rehabilitation, modification, decommissioning, or physical enhancement of that infrastructure, although typically it will refer to a remedying response to damage or undesired changes, irrespective of source”; [0183] “direct measures of work progress” and “comparison to the planned goals of the current tasking”; [0193] “complete record or "history" of every design, simulation, and operation task”; [0195] “simulation” and “display of the difference between planned, current, and past condition, thus allowing progress of any task to be more accurately”; [0184] “under operator control”; the Examiner notes that it is at once envisaged that for a simulated and/or planned remediation having direct measures of the real-time work progress with a complete record of the tasks for the complete work plan and which is a planned solution designed with the goal to reduce downtime would so include a downtime progress metric for the operator in control).
Furthermore with regards to the planned downtime layer, it nevertheless, or in the alternative, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to so combine a planned downtime layer under the operator’s control for expected and conventional purpose of providing a measurement of planned downtime useful for optimizing the work plan and analyzing the performance of the robot and solution pattern and enabling the operator to take corrective actions to timely accomplish a particular remediation thereby reducing costs for the plant/facility that is down for the remediation and/or for reducing costs/saving time for utilizing the SROV and labor costs, and/or for appropriate billing/cost analysis purposes.
Skrinde is silent to: (limitation of claim 12) wherein the planned downtime layer comprises a time based depiction of downtime values; and (limitation of claim 13) wherein the planned downtime layer comprises a spatial depiction of downtime values.
However, the Examiner takes Official Notice that progress indicators—including that of graphical timers/clocks—are conventional, and are well-known to include actual numbers and/or an analog display of the time left until a task is completed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine conventional progress bars having numerical time displays of remaining 
Furthermore, Kim teaches (Title “METHOD FOR DISPLAYING IMAGE AND ELECTRONIC DEVICE THEREOF”; Abstract “robot and time information”) (pertinent to limitation of claim 12) a layer comprises a time based depiction of time values and (pertinent to limitation of claim 13) a spatial depiction of downtime values ([0061] “control the display 105 to display a screen and a graphical object in a first area of the display 105, and display a delay bar that consists of a time bar and a time delay indicator”; see fig. 6; [0100] “time and delay information may be presented with a pie graph, a clock, a speedometer, an indicator, numbers, etc.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kim’s time bar & numerical time indicator’s with Skrinde’s GUI operator interface for the aforementioned reasons.

Claim(s) 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s parent invention publication* by Loosararian et al (US 20180181136 A1; hereafter “Loosararian”).
*NOTE: Independent claim 22 comprises a mixture of matter supported by the parent invention publication/application and new matter added in the continuation-in-part. 
Please also see the indication of allowable subject matter suggested by the Examiner in the Allowable Subject Matter section pertaining to the claim subject matter fully and only supported by the parent publication/application.


    PNG
    media_image1.png
    463
    371
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    536
    374
    media_image2.png
    Greyscale

Regarding independent claim 22,
 
 Loosararian previously disclosed in the parent application/publication (see at least figures above; the Examiner is of the position that the support for the subject matter in the parent application/publication is trivially present and that the Applicant is already knowledgeable thereof, however, further explicit citations may additionally be provided upon acknowledgement of lack of support and request for further evidence to the contrary:
a system comprising:
an inspection robot comprising a plurality of payloads;
a plurality of arms, wherein each of the plurality of arms is pivotally mounted to one of the plurality of payloads;
a plurality of sleds, wherein each sled is mounted to one of the plurality of arms;
a plurality of inspection sensors, each of the inspection sensors coupled to one of the plurality of sleds such that each sensor is operationally couplable to an inspection surface, 
wherein the plurality of sleds are horizontally distributed on the inspection surface at selected horizontal positions, and 
wherein each of the arms is horizontally moveable relative to a corresponding payload; and
a controller.

Loosararian also previously taught a controller comprising an inspection visualization circuit (810) ([0111]-[0113]; [0400], [0403]-[0404], [0411], [0413]), the controller configured to: 
interpret a user focus value;

via the inspection visualization circuit, update an inspection map in response to the determined action, the inspection map including positioned-based inspection data of the inspection surface; and
provide the updated inspection map ([0115] “Referencing FIG. 10, an illustrative example inspection map 818 having focus data 824 is depicted. The example inspection map 818 is responsive to a user focus value 822”; [0325] “An example apparatus may further include wherein the inspection visualization circuit is further responsive structured to interpret a user focus value, and to update the inspection map in response to the user focus value.”)
Loosararian did not previously disclose a controller comprising: 
a user interaction circuit structured to interpret a user focus value;
an action request circuit structured to determine an action in response to the user focus value; and
a provisioning circuit structured to provide the updated inspection map.
However the difference is trivially obvious in that the functionality of the controller for the aforementioned user interaction, action request, and provision limitations pertaining to the inspection map may be so provided as circuits.
The Examiner further notes that it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179 (BPAI. 1969), and that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art, Howard v. Detroit Stove Works, 150 U.S. 164 (1893); see also In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965), and MPEP 2144.04 (V)(B). In the present case, only ordinary skill in the art is required to reallocate control operations to specialized circuitry components of a controller as convenient, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to so allocate with the expected benefits that the circuitry for each task can then be more specialized and more easily replaced and/or repaired/updated.
see suggestion in Allowable subject matter section.

Regarding claim 23, which depends on claim 22,
 
 Loosararian previously reasonably taught/suggested wherein: 
the positioned-based inspection data includes at least two inspection dimensions (exemplary: [0054] measures thickness, curvature, coatings, thickness; [0114] colors, temperature, thickness; [0116] coating, thickness; [0172] “correlating with position data to identify a potential obstacle”);
the inspection map includes visualization properties for the at least two inspection dimensions, and 
the visualization circuit (810) is further structured to update the inspection map by linking the at least two inspection dimensions to visualization properties ([0114] numeric, colors, shading, hatching; [0115] tool-tip).

Regarding claim 24, which depends on claim 23,
 
 Loosararian previously reasonably taught/suggested wherein each of the at least two inspection dimensions are selected from the dimensions consisting of:
a temperature of the inspection surface;
a coating type of the inspection surface;
a color of the inspection surface;
a smoothness of the inspection surface;
an obstacle density of the inspection surface;
a radius of curvature of the inspection surface; and
a thickness of the inspection surface ([0054] measures thickness, curvature, coatings, thickness; [0114] colors, temperature, thickness; [0116] coating, thickness; [0172] “correlating with position data to identify a potential obstacle”).

Allowable Subject Matter
Claim(s) 25-26 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding dependent claim 25, 
 
the prior art fails to disclose or motivate one skilled in the art to manufacture a system comprising (omissions/paraphrasing for brevity/clarity; additional emphasis in italics) “an inspection robot" and "wherein the inspection robot further comprises” “at least two connectors, each connector comprising: 
 a connector body having a first end for coupling with a corresponding one of the at least two drive modules and a second end for pivotally engaging the inspection chassis”, and “an electrical interface structured to couple an electrical power source from the inspection chassis to a power load of the corresponding drive module, and further structured to provide electrical communication between307Attorney Docket No. GROB-0007-U02-C02 the controller and at least one of a sensor, an actuator, or a drive controller positioned on the corresponding drive module”, and “a mechanical component defined, at least in part, by the connector body and structured to selectively and releasably couple the connector body to the inspection chassis" in further combination with the remaining limitation(s) of the claim. 
Further dependent claim(s) of the above indicated claim is/are likewise indicated as comprising allowable subject matter.
 
Examiner Proposed Claim similar to independent claim 22 (shown below) would be Allowable.
Examiner Proposed Claim similar to independent claim 22,
A system comprising:
an inspection robot comprising a plurality of payloads;
a plurality of arms, wherein each of the plurality of arms is pivotally mounted to one of the plurality of payloads;
a plurality of sleds, wherein each sled is mounted to one of the plurality of arms;
a plurality of inspection sensors, each of the inspection sensors coupled to one of the plurality of sleds such that each sensor is operationally couplable to an inspection surface, wherein the plurality of 
a controller  structured to:




Regarding Examiner Proposed Claim similar to independent claim 22,
 the prior art fails to disclose or motivate one skilled in the art to manufacture a system comprising “an inspection robot comprising a plurality of payloads;
 a plurality of arms, wherein each of the plurality of arms is pivotally mounted to one of the plurality of payloads;
 a plurality of sleds, wherein each sled is mounted to one of the plurality of arms;
 a plurality of inspection sensors, each of the inspection sensors coupled to one of the plurality of sleds such that each sensor is operationally couplable to an inspection surface, wherein the plurality of sleds are horizontally distributed on the inspection surface at selected horizontal positions, and wherein each of the arms is horizontally moveable relative to a corresponding payload” in further combination with the remaining limitations of the claim.
The Examiner also cautions Applicant with regards to further dependent claims that any subject matter comprising new matter of the continuation-in-part may likewise have the parent publication utilized to teach the remaining non-new matter. The Examiner also draws Applicant’s attention to independent claim 9 of 16687094 (as found in US 20200159237 A1) and independent claim 13 of 16869636 (as found in US20200264614 A1).


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner. The Examiner notes in particular:
Applicant cited US 20020143421 A1: “The data processing system associates at least one predictive maintenance factor (for a component) with the corresponding component data. A scheduler schedules maintenance for a maintenance time period for at least one of the components based on the first database, the second database, the associated predictive maintenance factor, and an elapsed time with respect to an installation date of at least one component. The predictive maintenance factor may be defined by one or more of the following: a longevity estimate, a probability of failure, a financial estimate on maintenance of a component, a known down time period of the equipment, a known linkage of a predicted maintenance task to other maintenance tasks, or similar conditions” ([0008]).
Newly cited NPL The importance of percent-done progress indicators for computer-human interfaces by Myers: last paragraph of section 2 “Progress indicators are not a new idea”; first paragraph of section 2 “progress indicators can be shown as a growing bar (Figure 3), an hour glass filling up, or a clock face”; section 4 “Progress indicators help users plan
 and monitor the various tasks so their time can be more
 effectively used” and “count-down clock (Figure 4) was used to show the time left to complete a request”; and “actual
 number or an analog display of the actual time left until
 the task is completed”.
The Examiner notes with regards to visualization properties for data that Applicant cited US 20080079723 A1 and Examiner cited NPL The Visual Display of Quantitative Information by Tufte are particularly relevant.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is 303-297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Examiner, Art Unit 2856